Citation Nr: 0720740	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  04-04 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for bilateral foot 
disorder.

5.  Entitlement to service connection for a skin rash.

6.  Entitlement to service connection for a bilateral 
shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to May 
1973.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO), which denied the benefits sought 
on appeal.


FINDINGS OF FACT

1.  The competent medical evidence, overall, does not show 
that the veteran's current right knee and left knee 
disorders, or low back complaints, are related to active 
duty, to include complaints and findings made in February 
1972, nor may they be so presumed.

2.  The competent medical evidence, overall, does not 
indicate that the veteran currently has a bilateral foot 
disorder, a skin rash or a bilateral shoulder disorder.  


CONCLUSIONS OF LAW

1.  Service connection for a right knee disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2006).

2.  Service connection for a left knee disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2006).

3.  Service connection for a low back disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2006).

4.  Service connection for a bilateral foot disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2006).

5.  Service connection for a skin rash is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).

6.  Service connection for a bilateral shoulder disorder is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection for some disorders may be presumed as 
related to exposure to herbicides if the veteran was exposed 
to Agent Orange or other herbicides while serving on active 
duty in the Republic of Vietnam during the Vietnam Era.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  In addition to the presumption of service 
connection allowed in 38 C.F.R. § 3.307, the Court of Appeals 
for Veterans Claims (Court) has held that a veteran may 
establish service connection with proof of actual direct 
causation.  Brock v. Brown, 10 Vet. App. 155, 160 (1997), 
vacated on other grounds (Fed. Cir. Dec. 15, 2000).

The veteran contends that he incurred a bilateral foot 
disorder and bilateral shoulder disability due to marching 
with heavy packs, and from a jump out of a helicopter with a 
heavy pack.  He also asserts that he has a skin rash due to 
having been in Vietnam.  The veteran served in Vietnam, and 
therefore exposure to herbicides is presumed.  The Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. 107-
103, 115 Stat. 976 (2001).  See 38 U.S.C.A. § 5110(g); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-
2000.  

The veteran has submitted no private medical records 
demonstrating he has any of the claimed disorders.  VA 
treatment records are also negative for the claimed 
conditions.  The veteran has not notified VA of any relevant 
outstanding treatment records that would demonstrate such 
conditions.

The Board recognizes the veteran's own assertions that he 
currently has the claimed conditions, related to inservice 
injuries or exposure to herbicides.  However, as a layperson, 
the veteran is not competent to provide an opinion requiring 
medical knowledge, such as a medical diagnosis.  Espiritu, 
supra.  As a result, his own assertions do not constitute 
competent medical evidence that he now has a bilateral foot 
disorder, a bilateral shoulder disorder, or a skin rash.  

The Board is aware that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, No. 04-0534 (Vet. App. June 15, 2007 
). 

In the present case, to the extent that the veteran is able 
to observe continuity of relevant symptoms at any time since 
service, the fact that he has not sought post-service 
treatment for the claimed disorders from any health care 
provider at any time outweighs the veteran's own assertions.  

Simply stated, the Board finds that the veteran's statements 
are outweighed by the service and post-service medical 
records, which fail to indicate the disorders at issue, 
providing strong evidence against these claims. 

The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).

Overall, the medical evidence demonstrates that the veteran 
is not entitled to service connection for the claimed 
disorders.  As the preponderance of the evidence is against 
the claims, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Turning to the veteran's claimed right knee, left knee and 
low back disorders, the Board observes that his service 
medical records show that in February 1972 he complained of 
knee pain (the records are unclear as to which knee) and low 
back pain with generalized malaise.  He did not report any 
injury.  The report of the veteran's separation medical 
examination provides that all pertinent clinical evaluations 
were normal and identifies no pertinent defects or diagnoses, 
providing evidence against these claims.  

Overall, the veteran's service medical records constitute 
evidence against direct service connection.  38 C.F.R. 
§§ 3.303, 3.304.  They show that he had no knee or low back 
complaints, symptoms, findings or diagnoses after February 
1972, including at his separation from service.  

Moreover, post-service VA and private medical records are 
negative for any manifestation of arthritis within one year 
of separation from active duty.  Thus, the post-service 
medical records constitute evidence against entitlement to 
service connection for a right knee, left knee or low back 
disorder on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  

Post-service VA and private medical records are negative for 
pertinent complaints, symptoms, findings or diagnoses for 
decades after the veteran's separation.  This fact is also 
relevant evidence against service connection on a direct 
basis.  38 C.F.R. §§ 3.303, 3.304.  The United States Court 
of Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

VA treatment records dated no earlier than 2003 provide 
diagnoses of degenerative changes of the knees, and note 
current complaints of low back pain.  The residuals of an 
injury many years ago are not indicated.  These records, 
overall, are evidence against service connection on a direct 
basis for the claimed disorders because they include no nexus 
opinion or evidence linking any current findings, diagnoses 
or complaints to service.  38 C.F.R. §§ 3.303, 3.304.  

The Board recognizes that for veterans who engaged in combat 
with the enemy during active service, "the Secretary shall 
accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service..."  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2006).  

The Court has clarified that the term 'service connection' is 
used in section 1154(b) to refer to proof of incurrence or 
aggravation, rather than to the legal standard for 
entitlement to payments for disability.  Velez v. West, 11 
Vet. App. 148, 153 (1998).  The analysis required by 38 
U.S.C.A. § 1154(b) applies only as to whether an injury or 
disease was incurred or aggravated at that time, i.e., in 
service.  It does not apply to the questions of whether there 
is a current disability or a nexus connecting any current 
disability to service.  See Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996).  
The provisions of 38 C.F.R. § 1154(b) do not obviate the 
requirement that a veteran submit medical evidence of a 
causal relationship between his current condition and his 
military service.  Wade v. West, 11 Vet. App. 302 (1999).

The Board recognizes that the veteran engaged in combat with 
the enemy, based on his receipt of the Combat Infantry Badge.  
Applying section 1154(b) to the facts of his case, the Board 
concludes that the veteran did incur injuries of the knees 
and low back while jumping out of a helicopter.  
Nevertheless, as noted above, the record is negative for any 
competent medical evidence that the veteran had the claimed 
disorders at separation or for many years later, or that such 
injuries resulted in his current diagnoses or complaints.  
Thus, even with application of 38 U.S.C.A. § 1154(b), service 
connection for right knee, left knee and a low back disorders 
must be denied.  The service and post-service medical record, 
overall, is found to provide highly probative evidence 
against these claims.

Overall, the medical evidence demonstrates that the veteran 
is not entitled to service connection for the claimed 
disorders.  As the preponderance of the evidence is against 
the claims, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In the present case, the RO sent correspondence in September 
2002 that discussed the particular legal requirements 
applicable to the claims, the evidence considered, and the 
pertinent laws and regulations.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of this notice is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA has also obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  

The Board finds that VA need not provide an examination for 
any of the veteran's claims.  Under McLendon v. Nicholson, 20 
Vet. App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

Simply stated, the standards of  McLendon are not met in this 
case.  There is no indication of any post-service complaints 
and findings related to service, injuries during service or 
exposure to herbicides in Vietnam.  The information and 
competent medical evidence of record (which shows either no 
current diagnoses at all, or no diagnoses during the 
applicable presumption period and no complaints or findings 
for decades after separation), as set forth and analyzed 
above, contains sufficient competent medical evidence to 
decide the claims.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (there must be some 
evidence of a causal connection between the alleged 
disability and the veteran's military service to trigger VA's 
obligation to secure a medical opinion pursuant to 
38 U.S.C.A. § 5103A(d)).  Therefore, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


